Citation Nr: 0806669	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral metatarsal exotosis with partial right hallux.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968 and from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in North Little Rock, Arkansas, which, inter alia, 
continued noncompensable disability ratings for the veteran's 
bilateral metatarsal exotosis with partial right hallux and 
bilateral pes planus.
 
In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.  

In a February 2007 decision, the Board continued a 
noncompensable disability rating for bilateral metatarsal 
exotosis with partial right hallux and granted a 10 percent 
disability rating for the veteran's bilateral pes planus.  

The appellant appealed the Board's February 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2007 Order, the Court vacated the 
Board's decision and remanded the appeal for further 
development consistent with instructions in a September 2007 
Joint Motion for Remand (Joint Remand).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal.

In addition, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.    Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).

The Court, in its September 2007 Order, granted the Joint 
Remand vacating the Board's February 2007 decision because 
the Board failed to provide adequate reasons or bases to 
support whether either, or both, of the veteran's service 
connected foot disabilities would be entitled to a higher 
rating under Diagnostic Code 5284, for foot injuries.  
Pursuant to the Board's February 2007 decision, the veteran 
is currently service-connected for bilateral metatarsal 
exotosis with partial right hallux at a noncompensable 
disability rating and for bilateral pes planus at a 10 
percent disability rating.  The September 2007 Joint Remand 
noted that the grant of a 10 percent disability rating for 
pes planus was not the subject of the appeal and should not 
be disturbed.   

The Joint Remand included a January 1985 private medical 
record reflecting that the veteran had an excision of 
metatarsal cuneiform exostosis of the left foot, a Winograd 
procedure with partial ostectomy of the distal phalanx of the 
right hallux, an excision of exostosis of the fourth right 
toe and an excision of exostosis of the fifth right toe.  

A January 2004 VA examination report reflects a range of 
motion for the veteran's feet that was well within normal 
limits and that there were no skin abnormalities.  The 
examiner observed mild healed valgus bilaterally and normal 
development structure and bone density.  At the examination, 
the veteran reported bilateral pain in the arches of his 
feet.  VA treatment records show ongoing treatment for pain 
in his feet.  A March 2004 VA medical records reflects the 
fact that he wore orthotics in his shoes to help support his 
feet and alleviate the pain.  February 2006 VA medical 
records show that the veteran had foot cramps and pain in his 
arches upon weight bearing.  He reported that the orthotics 
were no longer working.  June 2006 VA medical records reflect 
that the veteran was seen for replacement orthotics.  

The Board notes that VA medical records beginning in July 
2006 reflect a diagnosis of and treatment for peripheral 
neuropathy in both feet, for which the veteran is not 
service-connected.  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The veteran has indicated that he is being treated for his 
bilateral foot disabilities at the VA medical center (VAMC) 
in North Little Rock, Arkansas.  On remand, the AOJ should 
obtain these medical records.  The veteran's most recent VA 
examination for his feet was in January 2004.  In the 
interest of fulfilling VA's duty to assist, after the receipt 
of medical records, the veteran should be scheduled for an 
examination of his feet to ascertain the current nature and 
severity of his service-connected bilateral foot 
disabilities.  In the examination report, the examiner should 
distinguish between the veteran's service-connected foot 
disabilities, bilateral metatarsal exotosis with partial 
right hallux and bilateral pes planus, and his recently 
diagnosed peripheral neuropathy, which is not service-
connected.  In addition, the examiner should opine whether 
the veteran has any residuals of the January 1985 foot 
surgery noted above and the current state of any residuals.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice, that explains (1) the information 
and evidence not of record needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
(2) that he can submit medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the appellant to 
identify all health care providers that 
have treated him for his service-
connected bilateral pes planus and 
bilateral metatarsal exotosis with 
partial right hallux since 2004.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, the AOJ should obtain records 
from the VA Medical Center (VAMC) in 
North Little Rock, Arkansas.  If records 
are unavailable, please have the provider 
so indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
appellant to be afforded a podiatry 
examination to determine the nature and 
extent of his service-connected bilateral 
foot disabilities.  The claims file, this 
remand and the Joint Remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner is to assess the nature and 
severity of the veteran's bilateral 
metatarsal exotosis with partial right 
hallux and bilateral pes planus in 
accordance with the latest AMIE worksheet 
for rating disorders of the feet.  All 
indicated tests and studies, to include 
X-rays, should be undertaken.  The 
examiner should be provided with copies 
of all applicable rating criteria for 
foot disorders to assist in preparing a 
report addressing the nature and extent 
of the veteran's service-connected 
bilateral foot disabilities.  In the 
assessment of the veteran's foot 
disabilities, the examiner should 
distinguish between the symptomatology of 
the veteran's service-connected foot 
disorders and his recently-diagnosed 
bilateral neuropathy of his feet.  In 
addition, the examiner should note any 
residuals of the foot surgery the veteran 
underwent in January 1985.
 
The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R.
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




